 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11
     MARK STEINES and STEINES
12   ENTERTAINMENT, INC.,                      CASE NO.: 2:18-cv-09293-CJC-FFM
13                                             AMENDED STIPULATED PROTECTIVE
           Plaintiffs,                         ORDER
14
     v.
15
     CROWN MEDIA UNITED STATES, LLC,
16   (DBA “CROWN MEDIA FAMILY
17   NETWORKS”), CROWN MEDIA
     HOLDINGS, INC. (CBA “CROWN MEDIA”
18   & “CROWN HOLDINGS”), CITI TEEVEE,
     LLC, and DOES 1 through 100, inclusive,
19
           Defendants.
20

21

22

23

24

25

26

27

28

                                                                     Case No. 2:18-cv-09293-CJC-FFM
                               AMENDED STIPULATED PROTECTIVE ORDER
 1   1.      A. PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of confidential,

 3   proprietary, or private information for which special protection from public disclosure and from use for

 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

 7   discovery and that the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal principles. The

 9   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

10   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

11   that must be followed and the standards that will be applied when a party seeks permission from the court

12   to file material under seal.

13           B. GOOD CAUSE STATEMENT

14           This action is likely to involve trade secrets, sensitive network and television ratings data,

15   advertising sales data and other valuable research, development, commercial, financial, technical and/or

16   proprietary information for which special protection from public disclosure and from use for any purpose

17   other than prosecution of this action is warranted. Such confidential and proprietary materials and

18   information consist of, among other things, confidential business or financial information, information

19   regarding confidential business practices, or other confidential research, development, or commercial

20   information (including information implicating privacy rights of third parties), information otherwise

21   generally unavailable to the public, or which may be privileged or otherwise protected from disclosure under

22   state or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow of

23   information, to facilitate the prompt resolution of disputes over confidentiality of discovery materials, to

24   adequately protect information the parties are entitled to keep confidential (as well as private information

25   of non-party defendants), to ensure that the parties are permitted reasonable necessary uses of such material

26   in preparation for and in the conduct of trial, to address their handling at the end of the litigation, and serve

27   the ends of justice, a protective order for such information is justified in this matter. It is the intent of the

28   parties that information will not be designated as confidential for tactical reasons and that nothing be so

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1   designated without a good faith belief that it has been maintained in a confidential, non-public manner, and

 2   there is good cause why it should not be part of the public record of this case.

 3   2.       DEFINITIONS

 4            2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or

 5   items under this Order.

 6            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 7   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 8   26(c).

 9            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

10   their support staff).

11            2.4     Designating Party: a Party or Non-Party that designates information or items that it

12   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

13            2.5     Disclosure or Discovery Material: all items or information, regardless of the medium or

14   manner in which it is generated, stored, or maintained (including, among other things, testimony,

15   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery in

16   this matter.

17            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

18   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

19   consultant in this action.

20            2.7     House Counsel: attorneys who are employees of a party to this action. House

21   Counsel does not include Outside Counsel of Record or any other outside counsel.

22            2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

23   entity not named as a Party to this action.

24            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action but

25   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

26   party or are affiliated with a law firm which has appeared on behalf of that party.

27            2.10    Party: any party to this action, including all of its officers, directors, employees,

28   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                       Case No. 2:18-cv-09293-CJC-FFM
                                       AMENDED STIPULATED PROTECTIVE ORDER
 1            2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 2   Material in this action.

 3            2.12    Professional Vendors: persons or entities that provide litigation support services

 4   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 5   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 6            2.13    Protected Material: any Disclosure or Discovery Material that is designated as

 7   “CONFIDENTIAL.”

 8            2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

 9   Party.

10   3.       SCOPE

11            The protections conferred by this Stipulation and Order cover not only Protected Material (as

12   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

13   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

14   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

15   conferred by this Stipulation and Order do not cover the following information: (a) any information that is

16   in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

17   after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

18   including becoming part of the public record through trial or otherwise; and (b) any information known to

19   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a

20   source who obtained the information lawfully and under no obligation of confidentiality to the

21   Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement or

22   order.

23   4.       DURATION

24            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

25   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

26   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

27   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

28   ///

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                       AMENDED STIPULATED PROTECTIVE ORDER
 1   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

 2   motions or applications for extension of time pursuant to applicable law.

 3   5.      DESIGNATING PROTECTED MATERIAL

 4           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

 5   Party that designates information or items for protection under this Order must take care to limit any such

 6   designation to specific material that qualifies under the appropriate standards. The Designating Party must

 7   designate for protection only those parts of material, documents, items, or oral or written communications

 8   that qualify – so that other portions of the material, documents, items, or communications for which

 9   protection is not warranted are not swept unjustifiably within the ambit of this Order.

10          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

11   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

12   retard the case development process or to impose unnecessary expenses and burdens on other parties)

13   expose the Designating Party to sanctions.

14           If it comes to a Designating Party’s attention that information or items that it designated for

15   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

16   it is withdrawing the mistaken designation.

17          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

18   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

19   Material that qualifies for protection under this Order must be clearly so designated before the material is

20   disclosed or produced.

21          Designation in conformity with this Order requires:

22                  (a) for information in documentary form (e.g., paper or electronic documents, but

23   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix

24   the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions

25   of the material on a page qualifies for protection, the Producing Party also must clearly identify the

26   protected portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party that

27   makes original documents or materials available for inspection need not designate them for protection

28   until after the inspecting Party has indicated which material it would like copied and produced. During the

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1   inspection and before the designation, all of the material made available for inspection shall be deemed

 2   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

 3   produced, the Producing Party must determine which documents, or portions thereof, qualify for

 4   protection under this Order. Then, before producing the specified documents, the Producing Party must

 5   affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

 6   portions of the material on a page qualifies for protection, the Producing Party also must clearly identify

 7   the protected portion(s) (e.g., by making appropriate markings in the margins).

 8                  (b) for testimony given in deposition, that the Designating Party identify on the record,

 9   before the close of the deposition, all protected testimony.

10                  (c) for information produced in some form other than documentary and for any other

11   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

12   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or

13   portions of the information or item warrant protection, the Producing Party, to the extent practicable, shall

14   identify the protected portion(s).

15            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

16   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

17   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party

18   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

19   Order.

20   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

21            6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

23   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

24   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

25   designation by electing not to mount a challenge promptly after the original designation is disclosed.

26            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

27   providing written notice of each designation it is challenging and describing the basis for each challenge.

28   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

 2   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by

 3   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within 14

 4   days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its

 5   belief that the confidentiality designation was not proper and must give the Designating Party an

 6   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

 7   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

 8   the next stage of the challenge process only if it has engaged in this meet and confer process first or

 9   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

10   manner.

11          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

12   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and

13   in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

14   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

15   whichever is earlier. Each such motion must be accompanied by a competent declaration affirming that the

16   movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure

17   by the Designating Party to make such a motion including the required declaration within 21 days (or 14

18   days, if applicable) shall automatically waive the confidentiality designation for each challenged

19   designation. In addition, the Challenging Party may file a motion challenging a confidentiality designation

20   at any time if there is good cause for doing so, including a challenge to the designation of a deposition

21   transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied by

22   a competent declaration affirming that the movant has complied with the meet and confer requirements

23   imposed by the preceding paragraph.

24          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

25   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

26   expenses and burdens on other parties) may expose the Challenging Party to sanctions.

27          Unless the Designating Party has waived the confidentiality designation by failing to file a motion

28   to retain confidentiality as described above, all parties shall continue to afford the material in question the

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1   level of protection to which it is entitled under the Producing Party’s designation until the court rules on

 2   the challenge.

 3   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

 4           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 5   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

 6   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

 7   persons and under the conditions described in this Order. When the litigation has been terminated, a

 8   Receiving Party must comply with the provisions of section 13 below (FINAL DISPOSITION). Protected

 9   Material must be stored and maintained by a Receiving Party at a location and in a secure manner that

10   ensures that access is limited to the persons authorized under this Order.

11          7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

12   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

13   item designated “CONFIDENTIAL” only to:

14                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

15   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

16   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

17   as Exhibit A;

18                    (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

19   to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

20   and Agreement to Be Bound” (Exhibit A);

21                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

22   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

23   Bound” (Exhibit A);

24                    (d) the court and its personnel;

25                    (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

26   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

27   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28   ///

                                                                                       Case No. 2:18-cv-09293-CJC-FFM
                                       AMENDED STIPULATED PROTECTIVE ORDER
 1                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 2   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

 3   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

 4   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

 5   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

 6                   (g) the author or recipient of a document containing the information or a custodian or other

 7   person who otherwise possessed or knew the information.

 8   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 9   LITIGATION

10            If a Party is served with a subpoena or a court order issued in other litigation that compels

11   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

12                   (a) promptly notify in writing the Designating Party. Such notification shall include a

13   copy of the subpoena or court order;

14                   (b) promptly notify in writing the party who caused the subpoena or order to issue in the

15   other litigation that some or all of the material covered by the subpoena or order is subject to this

16   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

17                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the

18   Designating Party whose Protected Material may be affected.

19            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

20   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

21   determination by the court from which the subpoena or order issued, unless the Party has obtained the

22   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

23   protection in that court of its confidential material – and nothing in these provisions should be construed

24   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

25   court.

26   ///

27   ///

28   ///

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                       AMENDED STIPULATED PROTECTIVE ORDER
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2   LITIGATION

 3                    (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

 5   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

 6   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

 7                    (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 8   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

 9   Party not to produce the Non-Party’s confidential information, then the Party shall:

10                         (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

11   of the information requested is subject to a confidentiality agreement with a Non-Party;

12                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

13   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

14   requested; and

15                       (3) make the information requested available for inspection by the Non-Party.

16                    (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

17   of receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

18   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

19   order, the Receiving Party shall not produce any information in its possession or control that is subject to

20   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court order

21   to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court of its

22   Protected Material.

23   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

25   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

26   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use

27   its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

28   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                       AMENDED STIPULATED PROTECTIVE ORDER
 1   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 2   as Exhibit A.

 3   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4   MATERIAL

 5          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 6   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

 7   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 8   whatever procedure may be established in an e-discovery order that provides for production without prior

 9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

10   agreement on the effect of disclosure of a communication or information covered by the attorney-client

11   privilege or work product protection, the parties may incorporate their agreement in the stipulated

12   protective order submitted to the court.

13   12.     MISCELLANEOUS

14          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

15   modification by the court in the future.

16          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

17   Party waives any right it otherwise would have to object to disclosing or producing any information or

18   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

19   to object on any ground to use in evidence of any of the material covered by this Protective Order.

20          12.3     Filing Protected Material. Without written permission from the Designating Party or a

21   court order secured after appropriate notice to all interested persons, a Party may not file in the public

22   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

23   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

24   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule

25   79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue is

26   privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving

27   Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the

28   ///

                                                                                     Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1   court, then the Receiving Party may file the information in the public record pursuant to Civil Local Rule

 2   79-5(e) unless otherwise instructed by the court.

 3   13.     FINAL DISPOSITION

 4           Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 5   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

 6   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

 7   format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

 8   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not the

 9   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

10   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

11   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

12   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

13   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

14   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

15   consultant and expert work product, even if such materials contain Protected Material. Any such archival

16   copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

17   Section 4 (DURATION).

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20   DATED: October 25, 2019                                     /S/ FREDERICK F. MUMM
                                                                   FREDERICK F. MUMM
21                                                          United States District/Magistrate Judge
22

23

24

25

26

27

28

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
 1                                                    EXHIBIT A

 2                              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,                                              [print or type full name], of                        [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Central District of

 6   California on ___________ in the case of Mark Steines et al. v. Crown Media United States, LLC, et al.,

 7   Case No. 2:18-cv-09293-CJC-FFM. I agree to comply with and to be bound by all the terms of this

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me

 9   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

11   except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Central District of

13   California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint                                            [print or type full name] of

16                                                               [print or type full address and telephone number]
17   as my California agent for service of process in connection with this action or any proceedings related to
18   enforcement of this Stipulated Protective Order.
19
     Date:
20

21   City and State where sworn and signed:
22

23
     Printed name:
24
     Signature:
25

26

27

28

                                                                                      Case No. 2:18-cv-09293-CJC-FFM
                                      AMENDED STIPULATED PROTECTIVE ORDER
